Matter of Leifer v Gross (2016 NY Slip Op 04715)





Matter of Leifer v Gross


2016 NY Slip Op 04715


Decided on June 15, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
L. PRISCILLA HALL
LEONARD B. AUSTIN
HECTOR D. LASALLE, JJ.


2014-07617
2014-10809
 (Index No. 12143/13)

[*1]In the Matter of Baruch Pinchus Leifer, also known as Baruch Leifer, et al., respondents, 
vYechiel Mechel Gross, also known as George Gross, appellant.


Leon I. Behar, P.C., New York, NY, for appellant.

DECISION & ORDER
In a proceeding pursuant to CPLR article 75 to confirm an arbitration award dated July 5, 2012, Yechiel Mechel Gross, also known as George Gross, appeals from (1) an order of the Supreme Court, Kings County (Ash, J.), dated June 16, 2014, which granted the petition to confirm the arbitration award, and (2) an order of the same court dated September 19, 2014, which denied his motion for leave to reargue his opposition to the petition to confirm the arbitration award.
ORDERED that the appeal from the order dated September 19, 2014, is dismissed, as no appeal lies from an order denying reargument; and it is further,
ORDERED that the order dated June 16, 2014, is reversed, on the law, the petition to confirm the arbitration award is denied, the arbitration award is vacated, and the proceeding is dismissed; and it is further,
ORDERED that one bill of costs is awarded to the appellant.
Since the arbitration hearing was conducted on a Sunday in violation of Judiciary Law § 5, which "expresses the public policy of the State, and cannot be waived," the arbitration award is illegal and void (Matter of Brody v Owen , 259 App Div 720, 721). Accordingly, the award is vacated and the proceeding is dismissed.
In light of our determination, it is unnecessary to reach the appellant's remaining contentions.
CHAMBERS, J.P., HALL, AUSTIN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court